¶48
J.M. Johnson, J.
(dissenting) — Any government regulation of political speech too readily becomes censorship, which violates constitutional rights. Even disclosure requirements, if applied to political speech, must utilize a bright line test that can be clearly understood and may not be subjectively interpreted by state enforcers.18 This constitutional requirement, critical when regulating political *499speech, was famously articulated in the Supreme Court’s ruling that only a bright line test “ ‘offers . . . security for free discussion.’ ” Buckley v. Valeo, 424 U.S. 1, 43, 96 S. Ct. 612, 46 L. Ed. 2d 659 (1976) (quoting Thomas v. Collins, 323 U.S. 516, 535, 65 S. Ct. 315, 89 L. Ed. 430 (1945)). The Court went on to say that any other approach “ ‘puts the speaker... wholly at the mercy of the varied understanding of his hearers and consequently of whatever inference may be drawn as to his intent and meaning.’ ” Id.
¶49 If a government entity like the Public Disclosure Commission (PDC) has the power to regulate political speech through context analysis, the State can stifle attempts to speak truth to power. I cannot endorse government speech sentinels claiming power to divine a speaker’s intent. Such regulation vitiates core protections of political speech under the United States and Washington Constitutions. I respectfully dissent.
Nature of the Case
¶50 The issue presented is whether the “political committee” definition in former RCW 42.17.020(33) (2002) is vague. If vague, this court has previously ruled we must apply the United States Supreme Court’s Buckley saving construction. If the language is not vague, as the majority argues, then the analysis must explain how an advertisement reprinting newspaper stories about performance in a different public office clearly “opposes” Ms. Deborah Senn’s candidacy. Finally, any requirement that a political speaker first disclose all donors must be narrowly tailored and cannot be a prior restraint on speech.
Facts
¶51 In August and early September 2004, the Voters Education Committee (VEC) ran a series of television advertisements consisting of newspaper headlines about Ms. Senn’s actions as insurance commissioner, the position *500she held years before she ran for attorney general. The PDC on September 7, 2004, advised the VEC that one of these advertisements19 was “malign[ing]’’ Ms. Senn’s character. Clerk’s Papers (CP) at 611. Due to this subjective designation by the PDC, actually done by staff, the VEC was labeled a “political committee” and therefore subject to the prior registration and disclosure requirements. Former RCW 42.17.020(33); see also CP at 611.
¶52 Former RCW 42.17.020(33) defines a “political committee” in relevant part “as any person (except a candidate or an individual dealing with his or her own funds or property) having the expectation of receiving contributions or making expenditures in support of, or opposition to, any candidate or any ballot proposition” (hereafter the last *501phrase is referred to as the “support or oppose” test). In order to comply with this new designation by the PDC, the VEC ultimately filed a disclosure form. The form indicated a single contribution from the national office of the United States Chamber of Commerce.
¶53 The VEC brought the instant action against the PDC, arguing that this regulation of its Senn advertisements and possible imposition of financial penalties are impermissible under article I, section 5 of the Washington Constitution and the First Amendment to the United States Constitution. Specifically, the VEC correctly asserts (1) that the statute which defines “political committee” for PDC registration and disclosure purposes is vague if applied without a saving construction; (2) that the superior court did not apply the express candidate advocacy/issue advocacy saving construction found in prior decisions of this court and the United States Supreme Court in Buckley, (3) that the PDC requirement of registration and disclosure before publication of ads, recounting newspaper stories of Ms. Senn’s performance in a prior office, amount to a prior restraint of their speech; and (4) that they are entitled to attorney fees.
Standard of Review
¶54 This court reviews motions for summary judgment de novo. Berrocal v. Fernandez, 155 Wn.2d 585, 590, 121 P.3d 82 (2005). Further, this court reviews any content based speech restriction under strict scrutiny. Where a statute regulates protected speech, we view it with suspicion. “Content-based restrictions on speech are presumptively unconstitutional and are thus subject to strict scrutiny.” Collier v. City of Tacoma, 121 Wn.2d 737, 748-49, 854 P.2d 1046 (1993) (citing Renton v. Playtime Theatres, Inc., 475 U.S. 41, 46-47, 106 S. Ct. 925, 89 L. Ed. 2d 29 (1986)).
*502Analysis
1. The Statute Is Facially Vague without the Saving Construction
¶55 We begin our analysis with the language of the political committee definition statute. See former RCW 42.17.020(33). This is the central issue. If the statutory language is vague, we are bound to apply the aforementioned Buckley saving construction. Any finding that the language in the statute is imprecise supports the VEC’s arguments. The purpose of the vagueness doctrine is twofold: “ ‘first, to provide citizens with fair warning of what conduct they must avoid; and second, to protect them from arbitrary, ad hoc, or discriminatory law enforcement.’ ” State v. Williams, 144 Wn.2d 197, 203, 26 P.3d 890 (2001) (quoting State v. Halstien, 122 Wn.2d 109, 116-17, 857 P.2d 270 (1993)).
¶ 56 Here, the VEC convincingly argues that the average citizen has no way of knowing what conduct is prohibited by the statute. Naturally, each person’s perception of what constitutes “opposing or supporting” a candidate will differ based on each person’s subjective impressions. For example, if an advertisement states “Jones will cut hospital funding,” the statement will be viewed as “supporting” by those who think funding should be cut but viewed as “opposing” by those who think slashing funding is wrong.
¶57 Conversely, the majority accepts the PDC’s call for a malleable definition of “support or oppose.” The PDC argues that “any bright line test is unworkable ... especially in the area of campaign ads.” Am. Br. of Resp’ts (PDC) at 22. It also asserts that “exacting precision is not required in order for a person to understand what is prohibited.” Id. at 19. The PDC continues to embrace a hazy standard by stating that speech regulation “is not impermissibly vague just because it may be imprecise.” Id. I disagree with the PDC’s argument because it is in conflict with United States Supreme Court precedent and decisions of this court.
*503¶58 Freedom of speech is a bedrock principle of American constitutional jurisprudence founded in the First Amendment of the Bill of Rights (and our own constitution’s article I, section 5). Any government regulation proposing speech restrictions must be clear: “[precision of regulation must be the touchstone in an area so closely touching our most precious freedoms.” NAACP v. Button, 371 U.S. 415, 438, 83 S. Ct. 328, 9 L. Ed. 2d 405 (1963) (emphasis added); see also O’Day v. King County, 109 Wn.2d 796, 810, 749 P.2d 142 (1988) (“The Supreme Court has repeatedly emphasized that where First Amendment freedoms are at stake a greater degree of specificity and clarity of purpose is essential.” (emphasis added)).
¶59 This heightened level of specificity and clarity is required by the First Amendment and directly rebuts the PDC’s broad assessment of its powers. Any limitations on political speech (even disclosure requirements) are disfavored. Id. Instead, we require a narrow and precise statute before allowing any government regulation. This court in Washington State Republican Party v. Washington State Public Disclosure Commission, 141 Wn.2d 245, 266, 4 P.3d 808 (2000) (WSRP) held that “in order to avoid vagueness and a chilling effect on political speech, Buckley requires the definition of election-related speech to be sharply drawn.” In light of this instruction, we examine Washington’s statutory definition of a “political committee.”
¶60 The relevant statute’s “support or oppose” language is not “sharply drawn.” See former RCW 42.17.020(33). Punitive laws, including disclosure requirements for political committees, must not be so vague that people “of common intelligence must necessarily guess at [their] meaning and differ as to [their] application.” Connally v. Gen. Constr. Co., 269 U.S. 385, 391, 46 S. Ct. 126, 70 L. Ed. 322 (1926). In other words, any right-minded person must be able to easily determine whether the “support or oppose” statutory restrictions apply. See id. This is because vagueness alone has a chilling effect on speech, intimidating some from exercising their constitutional rights. Contrary to the sug-*504gestión of the majority, if this statute encourages subjective enforcement, it should be held void for vagueness.
¶61 The majority asserts that McConnell v. Federal Election Commission, 540 U.S. 93, 124 S. Ct. 619, 157 L. Ed. 2d 491 (2003), upheld similar statutory language (“support” and “oppose”) as sufficiently precise. Majority at 488 (arguing that “support or oppose” is “significantly more precise than the phrase ‘relative to a clearly identified candidate,’ which the Court determined was vague in Buckley”). The majority cites McConnell to support its position, where the United States Supreme Court actually stated:
The words “promote,” “oppose,” “attack,” and “support” clearly set forth the confines within which potential party speakers must act in order to avoid triggering the provision. These words “provide explicit standards for those who apply them” and “give the person of ordinary intelligence a reasonable opportunity to know what is prohibited.”
540 U.S. at 170 n.64 (emphasis added) (quoting Grayned v. City of Rockford, 408 U.S. 104, 108-09, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972)).
¶62 However, the majority confuses (political) party speakers with private speakers. This distinction makes all the difference. McConnell was referring only to party speakers (such as political party operatives), and not referring to the private, independent speech at issue here. Candidates and the political parties who support them for public office may be subject to broader regulation in the interests of disclosure. By definition, they are in the business of supporting and opposing political campaigns. They are expected to know what actions “support or oppose” candidates and indeed design their ads solely for that purpose. Applying the same test to private speakers who wish to exercise their right to engage in only pure political speech, is unconstitutional. See WSRP, 141 Wn.2d at 266 (requiring sharply drawn regulation of political speech).
¶63 The United States Supreme Court’s most recent political speech decision dealt with an organization similar *505to VEC, Federal Election Commission v. Wisconsin Right to Life, Inc.,_U.S._, 127 S. Ct. 2652, 168 L. Ed. 2d 329 (2007) (WRTL II), featuring an as-applied challenge. I disagree with the majority’s assertion that WRTL II is not germane. Clearly, we must follow the most recent pronouncement of the Court when reading the “support or oppose” language in former RCW 42.17.020(33). If VEC “supported or opposed” Ms. Senn, then it is a political committee under the statute. If not, VEC has been censored by the PDC. The precise issue in this case is whether “support or oppose” is overbroad or whether it can be saved by using a narrow, express advocacy construction. In WRTL II, the Supreme Court emphasized that
(1) there can be no free-ranging intent-and-effect test; (2) there generally should be no discovery or inquiry into the sort of “contextual” factors highlighted by the FEC and intervenors; (3) discussion of issues cannot be banned merely because the issues might be relevant to an election; and (4) in a debatable case, the tie is resolved in favor of protecting speech.
Id. at 2669 n.7. Thus, any determination of whether VEC is a “political committee” must be “objective, focusing on the substance of the communication,” which in this case requires a rigorous, objective inquiry into the precise language used in the advertisements concerning Ms. Senn. Id. at 2666; see also former RCW 42.17.020(33). This has not been done. The majority cannot point to a particular phrase in the disputed advertisements that is “susceptible of no reasonable interpretation other than as an appeal to vote for or against a specific candidate.” WRTL II, 127 S. Ct. at 2667. In fact, the majority can reach its conclusion only if it assumes contextual or timing factors that are disfavored by WRTL II.
¶64 Adapting Chief Justice Roberts’ words, I would hold, “Enough is enough. Issue ads like WRTL’s [or VEC’s] are by no means equivalent to contributions, and the quid-pro-quo corruption interest cannot justify regulating them. To equate WRTL’s [or VEC’s] ads with contributions is to ignore their value as political speech.” Id. at 2672.
*506¶65 The majority’s acceptance of a vague definition would allow the PDC a tremendous amount of discretionary power over private political speech. Under this scheme, this government censor would determine the parameters of the “support or oppose” statutory language, often after the speech has taken place (when the speaker is already in violation). Speakers will be held hostage to impermissible postspeech agency decisions. See id. at 2665 (recognizing the danger of speech regulation by a state agency). The majority’s approach denies all speakers the constitutional right to craft a message that is educational, including criticism of a candidate, but not subject to disclosure requirements.20

This Court Has Previously Interpreted “Support or Oppose” Language as Vague

¶66 Today’s decision disregards other direct precedent. In Bare v. Gorton, 84 Wn.2d 380, 383-87, 526 P.2d 379 (1974), this court labeled the “support or oppose” statutory language as too vague. The Bare court considered the constitutionality of spending limits imposed by the Fair Campaign Practices Act on “election campaign” expenditures. Id. An “election campaign” was defined as “any campaign in support of or in opposition to a candidate for election to public office . . . .” Laws of 1973, ch. 1, § 2 (Initiative No. 276, § 2(11)) (codified as RCW 42.17.020(18) (emphasis added)). This court properly identified the vagueness inherent in the statutory language:
[W]ho decides and what standards are to be used in determining whether a particular communication is for or against a proposition? Imagine an avdertisement [sic] which states “If you believe you should raise your taxes for a teacher salary *507increase, vote for the special levy.” The act provides no standards to determine how to allocate the cost of that message as for or against the proposition.
Bare, 84 Wn.2d at 383 (emphasis added).
¶67 The majority attempts to differentiate Bare because the case did not specifically consider the definition of a “political committee” but instead dealt with campaign expenditures. Majority at 489. However, this is not a distinction that makes a difference. Buckley and McConnell are admittedly relevant to the election speech debate even though these cases are primarily about campaign finance. The underlying principles are like Bare, where this court considered similar, unclear language as applied to expenditures in an election campaign. See Bare, 84 Wn.2d at 383-87 (construing identical “support or oppose” language in election campaign statute former RCW 42.17.020 (1973)). Thus, the inherent vagueness of the definition is the only relevant inquiry.
¶68 Next, the majority endeavors to distinguish Bare by splitting a grammatical hair. It asserts that the “support or oppose” language in the VEC’s complaint is functionally different from the “for or against" wording in Bare. Majority at 490 n.11. There is no meaningful distinction between the two phrases, either in application or definition. Without question, Bare was construing the limits of “election campaign” expenditures that statutorily include the vague “in support of or in opposition to” language. The court in Bare clearly disapproved of regulating speech language “for or against” a proposition if standards were not provided to guide the speaker. See Bare, 84 Wn.2d at 383-87. In the instant case, no standards were provided to the VEC.
¶69 As if confirming the reasoning in Bare, the Washington State Legislature in 2005 replaced the unconstitutionally vague former RCW 42.17.020(33) with a new definition.21 This latest version of the law regulates all “electioneering communications” within a certain time frame *508before elections. RCW 42.17.020(20).22 The legislature’s solution was an attempt to cure the vagueness of the prior version that we deal with today. The 2005 legislature attempted to cure the deficient language by echoing the federal definition of “electioneering communication” and its accompanying timeline. See 2 U.S.C. § 434(f)(3).
¶70 Clearly, we must judge the VEC’s advertisement here based on controlling law at the time of the speech. The VEC spoke under the previous version of the statute and relied on the explicit words test that we articulated in WSRP. See 141 Wn.2d at 259. The “support or oppose” definition was acceptable only if the saving construction from WSRP is applied. The definition is too vague if relying on the contextual definition applied by the PDC. See id. at 268-69 (A context approach “invites too much in the way of regulatory and judicial assessment of the meaning of political speech. . . . Furgatch’s context approach simply adds another layer of uncertainty, and is too flexible to be consistent with Buckley,”).23
¶71 The majority’s refusal to consistently apply WSRP gives too much deference to government regulators. Speaker VEC correctly argues that this field of prohibited *509speech will ultimately be determined on a case by case basis as the PDC decides to sanction unwary speakers for uttering words the agency disapproves. Am. Br. of Appellants (VEC) at 5. The PDC conclusion that the ads “malign” Ms. Senn is symptomatic, indicating PDC’s disfavor of these ads. This court has recognized that bestowing such power on a state agency is fraught with peril for free speech:
“This danger is especially acute when an official agency of government has been created to scrutinize the content of political expression, for such bureaucracies feed upon speech and almost ineluctably come to view unrestrained expression as a potential ‘evil’ to be tamed, muzzled or sterilized.”
WSRP, 141 Wn.2d at 265-66 (quoting Fed. Election Comm'n v. Cent. Long Island Tax Reform Immediately Comm., 616 F.2d 45, 54-55 (2d Cir. 1980) (Kaufman, J., concurring)).
¶72 This reasoning surely applies to the PDC, an executive agency appointed by the governor claiming power to regulate the sensitive area of political speech. The PDC’s actions here are precisely the type considered by this prescient warning. The majority would give wide power to an agency regulating First Amendment expression (the same agency defendant in WSRP). See id.
¶73 Following the majority’s reasoning, the PDC would register or regulate every grassroots organization speaking in “support of or opposition to” any political issue as a “political committee.” If one wants to urge neighbors to donate money in support of or opposition to a candidate or issue, one must first form a political committee and register with the PDC under the threat of financial penalty.24
¶74 This PDC-managed restriction obviously favors large interests. If an issue detrimental to a citizens’ group *510arises close to an election, it would be difficult to quickly advertise without incurring the wrath of the PDC. It takes time to comply with the regulations and forms necessary to form a political committee, and even more time to raise sufficient funds in the small amounts typical of neighborhood groups. The PDC’s broad, overinclusive definition of a political committee will shut out newcomers and minority voices from the political process.25
2. Saving Construction
¶75 Avague political speech statute is unconstitutional unless saved by a bright line statutory construction. Id. at 266. This holding has never been overruled, and the majority does not do so. While the majority does not expressly reach the issue, I perform the following analysis because I find the statute to be facially vague. The majority’s opinion acknowledges the United States Supreme Court’s Buckley rule and then dismisses it, based on the later statement in McConnell that the line between express and issue advocacy in congressional campaigns is “functionally meaningless.” 540 U.S. at 193; see also majority at 492.
¶76 The United States Supreme Court noted that this line had been drawn as a matter of statutory saving construction. After extensive hearings, Congress had subsequently adopted a new definition. McConnell, 540 U.S. at 192-94. However, this argument does not undermine VEC’s claim. The test need not be a “first principle of constitutional law” to have continuing viability. Id. at 190; see also id. at 192 n.75 (“[o]ur adoption of a narrowing construction [in Buckley] was consistent with our vagueness and overbreadth doctrines”). The Buckley test remains a legitimate tool of statutory construction to save an arguably vague statute.
*511A. Courts Continue To Affirm, Buckley
¶77 Federal courts continue to affirm that Buckley’s express advocacy construction is appropriate to save otherwise unconstitutionally vague regulations of political speech. Anderson v. Spear, 356 F.3d 651, 665 (6th Cir.) (invalidating a statute that prohibited certain electioneering activity “for or against any candidate” because it was unconstitutionally vague), cert. denied, 543 U.S. 956 (2004). The United States Court of Appeals for the Sixth Circuit stated in relevant part:
[W]hile the McConnell Court disavowed the theory that “the First Amendment erects a rigid barrier between express advocacy and so-called issue advocacy,” it nonetheless left intact the ability of courts to make distinctions between express advocacy and issue advocacy, where such distinctions are necessary to cure vagueness and overbreadth in statutes which regulate more speech than that for which the legislature has established a significant governmental interest.
Id. at 664-65 (emphasis added) (quoting McConnell, 540 U.S. at 193); see also ACLU of Nev. v. Heller, 378 F.3d 979, 985 (9th Cir. 2004) (affirming the continued viability of Buckley as a saving construction).
¶78 Likewise, in Center for Individual Freedom v. Carmouche, 449 F.3d 655, 665 (5th Cir. 2006), the United States Court of Appeals for the Fifth Circuit used the Buckley standard to construe a statute that regulated campaign expenditures “supporting” or “opposing” candidates. (“McConnell does not obviate the applicability of Buckley’s line-drawing exercise where, as in this case, we are confronted with a vague statute.” Id.) In Freedom, the flaw in the campaign finance act was that the statute might be read to regulate issue advocacy. Id. Following McConnell, the court held that regulating such issue communications is not per se unconstitutional, but it rendered the scope of the statute as too vague. Id.
¶79 Similarly, the federal district court sharply criticized the broad application of McConnell beyond the specific *512congressional record in that case. The Wisconsin Right to Life, Inc. v. Federal Election Commission, 466 F. Supp. 2d 195 (D.D.C. 2006) decision was upheld by the Supreme Court. The exemption to McConnell is relatively clear; if the ad lacks explicit words of “support or opposition” to the candidate and the ad makes no explicit reference to the election, these factors favor an exemption. Id. at 209.
¶80 That court went on to distinguish McConnell because McConnell dealt primarily with a voluminous record of sham “issue” advertisements in congressional campaigns and is relevant only when dealing with express advocacy or its functional equivalent. See, e.g., WRTL II. Here, the as-applied challenge required the court to look at the language (not the intent or timing) of this specific advertisement.
B. This Court’s Precedent Properly Incorporates the Buckley Test
¶81 This court considered the approach that the PDC now advocates and explicitly rejected it, concluding that “the context approach departs from the bright-line express advocacy test of Buckley.” WSRP, 141 Wn.2d at 269. The VEC depended on this court’s holding when it published these ads. Under this court’s decision, only specific language triggers the specter of prior government regulation. Id. Today’s majority opinion substitutes a new standard for this previously well-considered protection.
¶82 Any speaker in Washington State should be able to rely on this court’s precedent in exercising constitutional rights. If we approve any changing standard from that of WSRP, which was the controlling law at the time of VEC’s advertisement, we are guilty of chilling speech. In the future, speakers will fear that they cannot rely on this court’s decisions and that future state enforcement may be determined and applied retroactively to political speech once considered safe.
*5133. Washington State Constitution
¶83 Constitutional protection of individual political speech is paramount under the Washington Constitution, no matter how slight the government intrusion. Registration and disclosure requirements on political speech are, by definition, content based restrictions that are subject to a strict scrutiny review. See Collier, 121 Wn.2d at 748-49. Strict scrutiny requires a statute be narrowly tailored to serve a compelling state interest. This presumption against any regulation of political speech is vitally important. Contrast the PDC’s increasingly complex web of speech regulation (changing rules, forms, opinions, etc.) against the relatively simple constitutional admonition (which applies to states): “Congress shall make no law . . . abridging the freedom of speech ....” U.S. Const. amend. I (emphasis added).
¶84 The Washington State Constitution explicitly provides more protection to speech than the federal constitution. Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 116-17, 937 P.2d 154, 943 P.2d 1358 (1997). Article I, section 5 of the Washington Constitution provides that “[e]very person may freely speak, write and publish on all subjects, being responsible for the abuse of that right.” Establishing protection under some sections of the Washington State Constitution often involve a Gunwall analysis26 to show the protection differs from that of the United States Constitution. However, no such analysis is necessary here because the relevant broader protection for speech has already been established by this court.27 See State v. Vrieling, 144 Wn.2d 489, 495, 28 P.3d 762 (2001).
¶85 Unlike its federal counterpart, article I, section 5 strictly prohibits prior restraints on free speech. Ino Ino, 132 Wn.2d at 119. This includes prohibition of any require*514ment of prior registration to engage in speech. See id. In regard to claims of overbreadth and vagueness, the text of article I, section 5 is less tolerant than the First Amendment of overbroad restrictions on expression when such restrictions rise to the level of a prior restraint. O’Day, 109 Wn.2d at 804.
¶86 The Washington Constitution “absolutely forbids prior restraints against the publication or broadcast of constitutionally protected speech” where “the information sought to be restrained was lawfully obtained, true, and a matter of public record.” State v. Coe, 101 Wn.2d 364, 375, 679 P.2d 353 (1984). In the present case, VEC’s speech is clearly lawfully obtained information, it was true, and a matter of public record (it was an amalgam of public record newspaper articles). Majority at 475-76. Thus, restricting publication through disclosure requirements becomes a prior restraint. Another indication that this vague statute operates as a prior restraint is the evidence that the speaker had no clear test to determine this particular speech required prior registration. See Coe, 101 Wn.2d at 375.
¶87 In order to survive strict scrutiny, the majority must show the regulation satisfies a compelling state interest and is narrowly tailored. The majority argues that the government has an important interest in ferreting out corruption and influence peddling within the political process. See State v. (1972) Dan J. Evans Campaign Comm., 86 Wn.2d 503, 508, 546 P.2d 75 (1976). The majority also contends that these interests are “ ‘sufficiently important to outweigh the possibility of infringement.’ ” Majority at 482 (quoting Buckley, 424 U.S. at 66). Distressingly, there is no evidence to support the claim that this private speech triggered any compelling state interest. There is no suggestion of corruption or influence peddling.
¶88 In contrast with the majority, I also disagree that disclosure requirements are automatically the least restrictive alternative. See majority at 482-83. In some cases, even anonymous political speech may be a necessary shield to *515protect private speakers. Anonymity sometimes protects unpopular individuals and voices from retaliation and suppression by an intolerant majority.28 Allowing robust anonymous speech in the political arena encourages writers to freely express ideas without fear of retaliation.29 Unfortunately, the majority’s ruling ensures that critics of popular candidates cannot use this method of expression, and disclosure requirements will temper any advocacy of unpopular opinions.
¶89 Conversely, the majority argues that disclosure requirements imposed in this case ultimately allow the speech to continue and are therefore a narrowly tailored imposition on the VEC’s constitutional right to free speech.30 See majority at 494-96. This analysis misses the crux of the issue. Buckley held that disclosure requirements “can seriously infringe on privacy of association and belief guaranteed by the First Amendment” and that such re*516quirements are subject to “exacting scrutiny.” 424 U.S. at 64.
¶90 In short, any speaker must know beforehand which speech is regulated, regardless of the penalty. Here, a speaker could choose many words which might run afoul of the “support or oppose” regulation as construed by the PDC. We should not let a government censor or subjectively decide which speech is penalized and which is not.
4. Attorney Fees
¶91 Pursuant to RAP 18.1, we should grant the VEC’s request that the court award it reasonable attorney fees and expenses under 42 U.S.C. § 1988.
Conclusion
¶92 The majority opinion leaves troubling questions about what governmental regulation of political speech the majority finds constitutionally permissible. If VEC had quoted the newspaper articles verbatim rather than voice over the headlines, must it register before speaking? Answer: Ask the PDC. What if VEC had copied and distributed entire newspaper articles, must it register before speaking? Answer: Ask the PDC. This is the wrong answer under both the United States and Washington Constitutions. A speaker need not ask a government agency — or register with the government — before engaging in political speech. Under the majority decision, it is not clear where constitutionally protected criticism ends and the PDC’s regulatory power begins. The protections of the First Amendment, and of our Washington Constitution article I, section 5, are violated. Thus, I respectfully dissent.
Sanders, J., concurs with J.M. Johnson, J.
Reconsideration denied December 11, 2007.

 Here, the Voters Education. Committee faced substantial financial penalties from its exercise of political speech, stemming from its failure to register with the government before speaking. Disclosure requirements are, at their core, content-based regulations dealing with election speech. “A statute is presumptively inconsistent with the First Amendment if it imposes a financial burden on speakers because of the content of their speech.” Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 115, 112 S. Ct. 501, 116 L. Ed. 2d 476 (1991) (citing Leathers v. Medlock, 499 U.S. 439, 447, 111 S. Ct. 1438, 113 L. Ed. 2d 494 (1991)).


 The television advertisement at issue included voice-over narration in combination with on-screen text and images of newspaper headlines.
Text on black background: “Who is Deborah Senn looking out for?”
Text with image of money: “Suspended Most of $700,000 Fine Source: Seattle Times 2120197”
Text with image of Insurance Commissioner’s office: “In Exchange for New Staff in Her Office Source: Seattle Times 2I20I9T’
Text with image of Washington State Capital: “Tried to Cover Up Deal from State Legislators Source: Seattle Times 2120197”
Text with image of newspaper, Seattle Post-Intelligencer banner head: “ ‘. . . easily could lead to conflict-of-interest abases.’ 212719T’
Text on black background:
“Deborah Senn Let Us Down
Learn More About the Insurance Crisis
www.senninsurancecrisis.com
Paid for by Voters Education Committee.”
Decl. of Vicki Rippie (Sept. 10, 2004), Attach. E (videotape of KIRO TV Sept. 4, 2004, advertisement); majority at 476.
The script of the voice-over narration read:
Who is Deborah Senn looking out for?
As Insurance Commissioner, Senn suspended most of a $700,000 fine against an insurance company ... in exchange for the company’s agreement to pay for four new staff members in Senn’s own office.
Senn even tried to cover up the deal from State Legislators.
The Seattle Post Intelligencer said Senn’s actions “easily could lead to conflict-of-interest abuses.”
Deborah Senn let us down ... log on to learn more.
Paid for by Voters Education Committee.
Clerk’s Papers at 51; majority at 475-76.


 Any determination that speech is “opposing” a particular candidate is flawed unless it considers the actual language in the advertisement. The majority did not perform this analysis. This court recognized the difference between analyzing actionable speech and conclusory labeling in Suggs. “Labeling certain types of speech ‘unprotected’ is easy. Determining whether specific instances of speech actually fall within ‘unprotected’ areas of speech is much more difficult.” In re Marriage of Suggs, 152 Wn.2d 74, 82, 93 P.3d 161 (2004). Here, the majority shirked the task of struggling with the actual wording in the VEC advertisement. Instead, it made the blanket determination that the words were actionable per se.


 Cf. Wis. Right to Life, discussed supra.


 The new statute, RCW 42.17.020(20), states that regulated electioneering communications include:
[A]ny broadcast, cable, or satellite television or radio transmission . . . that:
(a) Clearly identifies a candidate for a state, local, or judicial office either by specifically naming the candidate, or identifying the candidate without using the candidate’s name;
(b) Is broadcast, transmitted, mailed, erected, distributed, or otherwise published within sixty days before any election for that office in the jurisdiction in which the candidate is seeking election; and
(c) Either alone, or in combination with one or more communications identifying the candidate by the same sponsor during the sixty days before an election, has a fair market value of five thousand dollars or more.
(Emphasis added.) This newest legislation has not yet been subject to court scrutiny.


 Fed. Election Comm’n v. Furgatch, 807 F.2d 857, 864 (9th Cir. 1987) (context analysis that “must, when read as a whole, and with limited reference to external events, be susceptible of no other reasonable interpretation but as an exhortation to vote for or against a specific candidate” (emphasis added)).


 Recently, there was a hastily scheduled advisory election regarding highway construction through Seattle. See Bob Young, Political Campaign Heats Up Over Viaduct, Seattle Times, Peb. 13, 2007 (concerning the Alaskan Way Viaduct referendum vote on March 13, 2007). Do low budget citizen advocacy groups have to go through the process to register with the PDC before speaking? Only the PDC knows for sure. It is clear that citizens’ groups will be at a significant disadvantage to groups that have already registered as “political committees.”


 PDC enforcement action, or its threat, serves as a separate deterrent to speech.


 State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).


 E.g., this court has repeatedly held that any broad regulation that rises to the level of a prior restraint is prohibited. See Ino Ino, 132 Wn.2d at 116-17.


 Four decisions of the Supreme Court hold or strongly imply that the ability to speak anonymously — and thus with less concern for repercussions — is part of the “freedom of speech” protected by the First Amendment against governmental interference. Talley v. California, 362 U.S. 60, 80 S. Ct. 536, 4 L. Ed. 2d 559 (1960); McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 115 S. Ct. 1511, 131 L. Ed. 2d 426 (1995); Buckley v. Am. Constitutional Law Found., 525 U.S. 182, 199-200,119 S. Ct. 636, 142 L. Ed. 2d 599 (1999); Watchtower Bible & Tract Soc’y of N.Y., Inc. v. Vill. of Stratton, 536 U.S. 150, 166-67, 122 S. Ct. 2080, 153 L. Ed. 2d 205 (2002); see Jonathan Turley, Registering Publius: The Supreme Court and the Right to Anonymity, Cato Sup. Ct. Rev. 57 (2001-02).


 Anonymous speech also ensures that ideas will be judged on their merits: “[W]e must consider the possibility that anonymity promotes a focus on the strength of the argument rather than the identity of the speaker; this is a reason why Madison, Hamilton, and Jay chose to publish The Federalist anonymously. Instead of having to persuade New Yorkers that his roots in Virginia should be overlooked, Madison could present the arguments and let the reader evaluate them on merit.” Majors v. Abell, 361 F.3d 349, 357 (7th Cir. 2004) (Easterbrook, J., dubitante).


 The majority misconstrues the right of the public to receive information through government regulation with the right of the public to receive information unhindered by excessive government regulation. See Fritz v. Gorton, 83 Wn.2d 275, 296, 517 P.2d 911 (1974). In that case, the court held that more information about the candidates themselves is desirable because it allows voters to make an informed decision. See id. Notably, this process is best accomplished by robust criticism of political candidates, similar to the VEC’s speech in the instant case. Id. (“factors that may influence the electorate’s evaluative processes are not always disclosed in the heat of a campaign and less often when the official has taken office”); see majority at 483-84.